Case 1:21-mj-00188-ZMF Document 21 Filed 05/10/21 Page 1 of 1

UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF
COLUMBIA

UNITED STATES OF AMERICA

¥. : CRIMINAL NO. 21-mj-188
RYAN SAMSEL,
Defendant.
ORDER

This matter having come before the Court pursuant to a Motion to Continue, upon consent,
it is therefore

ORDERED that the Motion is GRANTED IN PART; it is
FURTHER ORDERED that, after taking into account the public interest in the prompt
disposition of criminal cases, good cause exists to continue the Preliminary Hearing to May 12,
2021 at 1:00 p.m. before Magistrate Judge Robin M. Meriweather. The parties should be
prepared to address issues related to Defendant's representation as well as the timing of the
Preliminary Hearing at the May 12 hearing; it is

FURTHER ORDERED that the period from May 7, 2021 to May 12, 2021 be
excluded from computing the time within which an information or indictment must be filed
under the Speedy Trial Act because the ends of justice served by such a continuance outweigh the
best interests of the public and Defendant in a speedy trial. See 18 U.S.C. § 3161(h\(7). The
Court finds that COVID-19 has presented complications here that make it difficult for defense to
meet with her client and prepare, and that delay is necessary for the parties to work on a

potential resolution.

It Is So Ordered.
co . Robin M. Meriweather
, pe ~ Mines 2021.05.10 13:53:24 -04'00'
Robin M. Meriweather
United States Magistrate Judge

   
